       Case 1:17-cv-00114-TJK Document 59 Filed 11/19/18 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                    )
KELLI D. HAKE, et al.,              )
                                    )
                    Plaintiffs,     )
                                    )
      v.                            )     Civil Action No . 17-114 (TJK)
                                    )
BANK MARKAZI JOMHOURI               )
ISLAMI'IRAN, et al.,                )
                                    )
                    Defendants.     )

                                    )
JOSHUA BROOKS, et al.,              )
                                    )
                    Plaintiffs,     )
                                    )
      V.                            )     Civil Action No . 17-737 (TJK)
                                    )
BANK MARKAZI JOMHOURI               )
ISLAM! IRAN, et al.,                )
                                    )
                    Defendants.     )

                                     )
DONALD FIELD, et al.,                )
                                     )
                    Plaintiffs,      )
                                     )
      V.                             )    Civil Action No . 17-2126 (TJK)
                                     )
BANK MARKAZI JOMHOURI                )
ISLAM! IRAN, et al.,                 )
                                     )
                    Defendants.      )




                          [PROPOSED! PROTECTIVE ORDER
        Case 1:17-cv-00114-TJK Document 59 Filed 11/19/18 Page 2 of 8




       Based upon the Court's consideration of this matter, including a Rule 45 third-party

subpoena served by Plaintiffs in the above-captioned matters on June 28, 2018, and the

unopposed motion by the U.S. Department of the Treasury's Office of Foreign Assets Control

("OFAC") concerning that subpoena, it is hereby ORDERED that OFAC's motion for a

protective order is GRANTED. It is further ORDERED that:

       1.      OFAC is authorized, pursuant to the terms set forth herein, to disclose information

responsive to the third-party subpoena served by Plaintiffs in the above-referenced case on June

28, 2018. (the "Subpoena").

       2.      All information produced in response to the Subpoena, and any portion thereof, is

to be deemed confidential ("Confidential Information"), unless Plaintiffs are otherwise advised

by OFAC in writing.

       3.      Confidential Information may be used only for purposes related to the above-

captioned matters ("the Litigations"), pursuant to procedures authorized by law, and for no other

purpose, ·except as provided in paragraph 14.

       4.      No person shall be permitted to have access to Confidential Information, nor shall

any person be informed of the substance of the Confidential Information by any person permitted

to have access thereto, except as provided in this Order, as otherwise agreed upon by the parties

a'nd OFAC in writing, or by order of the Court.

       5.      Confidential Information shall not be disclosed or distributed to any person or

entity other than the following:

       a.      the attorneys for parties to the Litigations (including their paralegal, clerical, or

               other assistants) or in any proceedings incident to the Litigations who have a need

               therefor in connection with said proceedings;




                                                  2
        Case 1:17-cv-00114-TJK Document 59 Filed 11/19/18 Page 3 of 8




       b.      the courts and their support personnel in the Litigations and in any proceedings

               incident thereto;

       c.      persons and entities and their counsel served with legal process incident to the

               seeking of discovery or the collection of a judgment entered in the Litigations;

       d.      local or federal law enforcement personnel involved in any legal proceedings

               incident to the Litigations;

       e,      any other person to whom disclosure is required in order to pursue proceedings

               incident to the Litigations, pursuant to procedures authorized by law; and

       6.      To the extent that Confidential Information is disclosed to persons described in

subparagtaphs S(c)-(e), only those portions of the Confidential Information that are necessary

for each specific proceeding incident to the Litigations shall be disclosed to such persons. All

persons described in subparagraphs S(a)-(e) above shall be provided with a copy of this

Protective Order and are hereby restricted to using Confidential Information only for purposes

directly related to the Litigations and not for any other litigation or proceeding or for any

business, commercial, competitive, personal, or other purpose. Photocopies of documents

containing Confidential Information shall be made only to the extent necessary to facilitate the

permitted use hereunder.

       7.      Confidential Information shall not be disclosed to any person or persons described

under subparagraph S(e) unless and until such person has been shown this Protective Order and

has agreed in writing to be bound by its terms, by signing a copy of the attached

Acknowledgment form. A copy of each executed Acknowledgment shall be kept by counsel for

the party on behalf of which disclosure is made pursuant to subparagraph 5(e).




                                                  3
        Case 1:17-cv-00114-TJK Document 59 Filed 11/19/18 Page 4 of 8




       8.      The termination of the Litigations or any proceeding incident to the Litigations

shall not relieve any person or party provided Confidential Information of his, her, or its

obligatio,ns under this Order.

       9.      All Confidential [nformation that is filed with any court, and any pleading·s,

motions, exhibits, or other papers filed with the court, referencing or containing Confidential

Information, shall be filed under seal and kept under seal until further order of the Court.
                                  \


        10.    Within sixty (60) days of the resolution of the last proceeding incident to the

Litigations by settlement or final judgment, and the termination of any appeals therefrom, all

Confidential Information, and copies thereof, shall be promptly destroyed, provided that counsel

may retain one complete set of any such materials that were presented in any form to the Court.

Any such retained materials shall be placed in an envelope or envelopes marked "Confidential

Information Subject to Protective Order," and to which shall be attached a copy of this Order.

        11.    The provisions of this Order restricting the use and disclosure of Confidential

Information shall not apply to documents or other information which were, are, or become public

knowledge not in violation of this Order, including information obtained by Plaintiffs through

the Freedom of Information Act.

        12.    Entry of this Order constitutes only a determination that OFAC is authorized to

disclose information as provided herein under the Trade Secrets Act. Entry of this Order-does

not constitute a determination as to any right, privilege, or immunity OFAC may have with

respect to the Subpoena, or any objection(s) OFAC may have to the Subpoena. OFAC's

disclosure of information pursuant to this Order shall not constitute a waiver of any right;

privilege, or immunity OF AC may have with respect to such information, nor does it constitute a




                                                 4
        Case 1:17-cv-00114-TJK Document 59 Filed 11/19/18 Page 5 of 8




determination by OFAC with respect to any legal rights that any party may have in any

proceedings incident to the Litigations.

       13.     Entry of this Order shall not prohibit the United States or any agency, department,

officer, or employee thereof, from using or disclosing Confidential Information for any other

purposes· authorized by law. Entry of this Order does not prohibit subsequent disclosure of

Confidential Information directly to OF AC or to counsel for the United States.

       14.     Entry of this Order is without prejudice to the Plaintiffs' use of the Confidential

Information in another proceeding either (i) with permission from OFAC (including, as

necessary, entry of a protective order in that case or modification of this Order) or (ii) with leave

from the court supervising that proceeding, on notice to OFAC.



Dated: October 23, 2018
                                                      JESSIE K. LIU, D.C. Bar #472845
                                                      United States Attorney

                                                      DANIEL F. VAN HORN, D.C. Bar .
                                                      #924092
                                                      Chief, Civil Division

By: Isl Dina Gielchinskv                              By:_lsl_ _ _ _ _ _ _ _ _ __
Dina Gielchinsky, DC Bar #NJ0l l                      JASON T. COHEN, ME Bar #004465
OSEN LLC                                              Assistant United States Attorney
2 University Plaza, Suite 402                         Civil Division
Hackensack, NJ 07601                                  555 Fourth St., N.W.
Phone: (201) 265-6400                                 Washington, D.C. 20530
Fax: (201) 265-0303                                   Phone: (202) 252-2523
Email: dgielchin sk y@o enl aw .com                   Fax: (202) 252-2599
                                                      Email: jaso n.cohen@usdoj. gov

Counsel for Plaintiffs                             Counsel for the Office of Foreign Assets Control




                                                  5
        Case 1:17-cv-00114-TJK Document 59 Filed 11/19/18 Page 6 of 8




        .                )1,;ft.".     J.. f   , I'       I. .
IT IS SO ORDERED, this _ _ day of /V cv (. ""'1 r.a--r ~ , 2018.




                                                      6
        Case 1:17-cv-00114-TJK Document 59 Filed 11/19/18 Page 7 of 8




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                             )
KELLI D. HAKE, et al.,                       )
                                             )
                      Plaintiffs,            )
                                             )
       V.                                    )       Civil Action No. 17-114 (TJK)
                                             )
BANK MARKAZI JOMHOURI                        )
ISLAM! IRAN, et al.,                         )
                                             )
                      Defendants.            )

                                             )
JOSHUA BROOKS, et al.,                       )
                                             )
                      Plaintiffs,            )
                                             )
       v.                                    )       Civil Action No. 17-737 (TJK)
                                             )
BANK MARKAZI JOMHOURI                        )
ISLAM! IRAN, et al.,                         )
                                             )
                      Defendants.            )

                                             )
DONALD FIELD, et al.,                        )
                                             )
                      Plaintiffs,            )
                                             )
       V.                                    )       Civil Action No. 17-2126 (TJK)
                                             )
BANK MARKAZI JOMHOURI                        )
ISLAMI IRAN, et al.,                         )
                                             )
                      Defendants.            )



                    ACKNOWLEDGMENT OF PROTECTIVE ORDER

        The undersigned hereby declares under penalty of perjury that he or she has read the
Protective Order entered in the United States District Court for the District of Columbia in the
above-captioned actions, understands its terms, and agrees to be bound by each of those t.erms.
Specifically, and without limitation, the undersigned agrees not to use or disclose any



                                                 7
        Case 1:17-cv-00114-TJK Document 59 Filed 11/19/18 Page 8 of 8




Confidential Information made available to him or her other than in strict compliance with the
Order. The undersigned acknowledges that his or her duties under the Order shall survive
termination of these case and are permanently binding and that failure to comply with the terms
of the Order may result in the imposition of sanctions by the Court.


                                            Signature


                                            Print Name
DATED:




                                                8
